       Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA             :             CRIMINAL ACTION
                                     :
             v.                      :
                                     :
JAMES GARNER                         :              NO. 15-88

                                MEMORANDUM

Bartle, J.                                                   March 2, 2021

          Before the Court is the motion of James Garner for

compassionate release under 18 U.S.C. § 3852(c), as amended by

Section 603 of First Step Act (“FSA”), Pub. L. No. 115-391, 132

Stat. 5239 (Dec. 21, 2018), as well as under 18 U.S.C. 3624(c) as

modified by Section 12003(b) of the Coronavirus Aid, Relief, and

Economic Security Act (“CARES Act”), Pub. L. No. 116-136, 134

Stat. 515-17 (Mar. 27, 2020).      The Government opposes the motion

on the ground that Garner has not demonstrated extraordinary and

compelling reasons warranting his release under 18 U.S.C.

§ 3852(c)(1)(A)(i), and the Court does not have the authority to

transfer a prisoner into home confinement under the CARES Act.

                                     I

          In February 2015, Garner and a co-defendant, Rubin

Marshall, planned to rob at gunpoint a community bank in Stowe,

Pennsylvania.     Garner asked a third man for help to plan and

execute the robbery.     He did not know the man was a confidential

source for the FBI.     Garner visited the vicinity of the bank with
         Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 2 of 9



the source, explained the escape route to the source, and directed

the source to conduct further surveillance of the bank to

determine the arrival time and characteristics of its employees,

including their ages and genders.

           Garner and Marshall later met with the source and

discussed the results of his surveillance.         At that meeting,

Marshall told Garner and the source that he would be armed during

the robbery.    Marshall explained that if the police surrounded the

defendants, they would need to “bring the EMT” because they “gonna

drop.”   Garner told the source that he and Marshall had performed

other robberies which, together with two other planned robberies,

would total ten robberies committed together.

           On the night before Garner intended to rob the community

bank, he told the source that he was “going to go around to my old

spot and get the equipment for tomorrow and just bring it back to

the house.”    The source drove to pick up Garner after he collected

the equipment.    FBI SWAT agents approached and arrested Garner

just after he entered the source’s car.         At the time of his

arrest, Garner was wearing a backpack containing four ski masks, a

loaded Smith & Wesson .38 caliber revolver, ammunition, a set of

handheld two-way radios, and several gloves.

           On March 10, 2015, a federal grand jury indicted Garner

for conspiracy to commit bank robbery in violation of 18 U.S.C.

§ 2113(a) and (d), attempted bank robbery in violation of 18


                                     -2-
          Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 3 of 9



U.S.C. § 2113(a), and possession of a firearm in furtherance of a

crime of violence and aiding and abetting in violation of 18

U.S.C. §§ 924(c)(1) and 2.        Garner pleaded not guilty.       He was

convicted on all counts on April 21, 2016 after a jury trial

presided over by Judge Robert F. Kelly.

            On January 20, 2017, Judge Kelly sentenced Garner to

concurrent 41-month sentences on his convictions for conspiracy

and attempted bank robbery and a mandatory 60-month consecutive

sentence on his conviction for possessing a firearm in furtherance

of a crime of violence.       Garner received a total sentence of 101

months.

            Garner is currently incarcerated at the Federal

Correctional Institution at Fort Dix (“FCI Fort Dix”).             He has

served 72 months of his sentence and is credited 6 months of good

time.     His prison record shows several infractions, including an

infraction for falsely claiming to have COVID-19 symptoms.                None

of the infractions appears to be violent in nature.

            Garner asserts in the pending motion for compassionate

release that: his “physicians directed that he receive follow-up

care and be placed on the chronic care patient list, [but] such

care is repeatedly delayed and/or difficult to obtain”; he

“continues to suffer from problems associated to his diagnosis of

High Cholesterol, and hypertension and is currently taking

medication for it and is at the age of 45”; and he is “at risk of


                                      -3-
       Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 4 of 9



contracting, and experiencing serious complications from, COVID-19

if he remains housed at FCI Fort Dix . . . [where he] spends most

of his time each day in a 12 man cell that is barely large enough

for a single occupant and social distancing is impossible as so

stated by the Warden.”

                                    II

          Section 3582(c)(1)(A)(i), as amended by Section 603 of

the FSA, provides:

          (c) Modification of an imposed term of
          imprisonment.--The court may not modify a term of
          imprisonment once it has been imposed except
          that—

           (1) in any case--

            (A) the court, upon motion of the Director
            of the Bureau of Prisons, or upon motion
            of the defendant . . . may reduce the term
            of imprisonment (and may impose a term of
            probation or supervised release with or
            without conditions that does not exceed
            the unserved portion of the original term
            of imprisonment), after considering the
            factors set forth in section 3553(a) to
            the extent that they are applicable, if it
            finds that—

              (i) extraordinary and compelling reasons
              warrant such a reduction . . .

                and that such a reduction is consistent
                with applicable policy statements issued
                by the Sentencing Commission . . .

18 U.S.C. § 3582(c) (emphasis added).

          Section 3582(c) does not identify what constitute

“extraordinary and compelling reasons” for compassionate release.


                                   -4-
       Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 5 of 9



Instead, it directs that the United States Sentencing Commission,

“in promulgating general policy statements regarding the

sentencing modification . . . shall describe what should be

considered extraordinary and compelling reasons for sentence

reduction.”    18 U.S.C. § 994(t).

          Following this directive, the Sentencing Commission

promulgated the Policy Statement set forth in § 1B1.13 of the

United States Sentencing Guidelines (“USSG”).        Section 1B1.13

states that:

          Upon motion of the Director of the Bureau of
          Prisons under 18 U.S.C. § 3582(c)(1)(A), the
          Court may reduce a term of imprisonment
          . . . if, after considering the factors set
          forth in 18 U.S.C. § 3553(a), to the extent
          that they are applicable, the Court
          determines that—

               (1)(A) Extraordinary and compelling
               reasons warrant the reduction; or

               (B) The defendant (i) is at least 70 years
               old; and (ii) has served at least 30 years
               in prison pursuant to a sentence imposed
               under 18 U.S.C. § 3559(c) for the offense
               or offenses for which the defendant is
               imprisoned;

               (2) The defendant is not a danger to the
               safety of any other person or to the
               community, as provided in 18 U.S.C.
               § 3142(g); and

               (3) The reduction is consistent with this
               policy statement.




                                   -5-
       Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 6 of 9



          The Sentencing Commission identified “extraordinary and

compelling reasons” for compassionate release in Application Note

1 to USSG § 1B1.13:

          1. Extraordinary and Compelling Reasons.--
          Provided the defendant [is not a danger to
          the safety of any other person or to the
          community under 18 U.S.C. § 3142(g)],
          extraordinary and compelling reasons exist
          under any of the circumstances set forth
          below:

           (A) Medical Condition of the Defendant.--

              (i) The defendant is suffering from a
              terminal illness . . . . (ii)(I)
              suffering from a serious physical or
              medical condition, (II) suffering from a
              serious functional or cognitive
              impairment, or (III) experiencing
              deteriorating physical or mental health
              because of the aging process

           that substantially diminishes the ability
           of the defendant to provide self-care
           within the environment of a correctional
           facility and from which he or she is not
           expected to recover.

           (B) Age of the Defendant.—The defendant (i)
           is at least 65 years old; (ii) is
           experiencing a serious deterioration in
           physical or mental health because of
           the aging process; and (iii) has served at
           least 10 years or 75 percent of his
           or her term of imprisonment, whichever is
           less.

           (C) Family Circumstances.—

              (i) The death or incapacitation of the
              caregiver of the defendant’s minor
              child or minor children.

              (ii) The incapacitation of the
              defendant’s spouse or registered partner

                                   -6-
        Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 7 of 9



               when the defendant would be the only
               available caregiver for the
               spouse or registered partner.

            (D) Other Reasons.--As determined by the
            Director of the Bureau of Prisons, there
            exists in the defendant’s case an
            extraordinary and compelling reason other
            than, or in combination with, the reasons
            described in subdivisions (A) through (C).

                                    III

          According to Garner’s medical records, he is 46 years

old.   He is obese and has a history of cigarette smoking.          He also

suffers from high blood pressure and high cholesterol.           These are

all conditions the Centers for Disease Control and Prevention warn

increase or might increase the risk of severe illness from the

virus that causes COVID-19.

          Along with numerous other encounters with healthcare

providers, Garner visits annually with physicians at a Bureau of

Prisons Chronic Care Clinic.      He receives treatment for his

medical conditions, including medication for his high blood

pressure and high cholesterol.      He is fully ambulatory and engages

in the normal activities of day-to-day life at FCI Fort Dix.            He

also received tests for the coronavirus on December 3, 2020,

December 16, 2020, and January 6, 2021, all of which had a

negative result.

          The Court sympathizes with the increased risk of severe

illness that Garner’s medical conditions present should he

contract COVID-19.    However, the conditions are not so serious as

                                    -7-
       Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 8 of 9



to diminish substantially Garner’s ability to provide self-care

while continuing to serve his sentence.       As our Court of Appeals

has stated, the “existence of some health risk to every federal

prisoner as the result of this global pandemic does not, without

more, provide the sole basis for granting release to each and

every prisoner within our Circuit.”      United States v. Roeder, 807

F. App’x 157, 161 n. 16 (3d Cir. 2020).

            Even if Garner’s medical condition were an extraordinary

and compelling reason to grant him compassionate release, the

Court must still consider the factors set out in 18 U.S.C.

§ 3553(a) where applicable.     See 18 U.S.C. § 3582(c)(1)(A); USSG

§ 1B1.13.

            Garner planned to execute a bank robbery with

co-defendant Marshall who shared with Garner his intent to carry a

gun and to start a firefight should the defendants be surrounded

by police during their escape.     Garner told the FBI source that he

had committed or was planning to commit ten robberies with

Marshall including the community bank robbery.        The night before

he planned to rob the community bank, Garner was arrested with a

bag packed with masks, gloves, two-way radios, and a revolver with

ammunition.   It is imperative that the Court protect the public

from further crimes of the defendant and that he continues to

serve his sentence to reflect the seriousness of his offenses.           We




                                   -8-
       Case 2:15-cr-00088-HB Document 192 Filed 03/02/21 Page 9 of 9



find the applicable Section 3553(a) factors weigh against Garner’s

release.

                                    IV

             Garner also appears to seek early release into home

confinement under 18 U.S.C. 3624(c) and the CARES Act.

             Section 12003(b) of the CARES Act permits the Bureau of

Prisons, in light of the global coronavirus pandemic, to lengthen

the maximum amount of time an inmate may be released early into

home confinement under 18 U.S.C. 3624(c).       See United States v.

Mansaray, Criminal Action No. 13-236, 2020 WL 3077184, at *1 (E.D.

Pa. June 10, 2020).     The Court does not have the authority to

release inmates early into home confinement under the CARES Act.

This discretion rests solely with the Attorney General and the

Bureau of Prisons.     United States v. Garcia, Criminal Action No.

09-224-01, 2021 WL 719763, at *6 (E.D. Pa. Feb. 23, 2021); United

States v. Mansaray, Criminal Action No. 13-236, 2020 WL 3077184,

at *1 (E.D. Pa. June 10, 2020).

             For these reasons, we will deny the motion of Garner for

compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i) and for

early release into home confinement under Section 12003(b) of the

CARES Act.




                                   -9-
